DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 11/19/2020 has been entered. The Applicant cancelled claims 1-20 and add new claims 21-41. Claims 21-41 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/07/2020 and 7/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 7/24/2020 and the replacement drawings received on 11/19/2020 are accepted to by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-25, 29-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. (US  2012/0000979) in view of Fischer (US 2015/0253108) and further in view of Riley (US 2012/0168589).

Regarding claim 21,  Horvath teaches an optical sighting apparatus (refer to US 2012/000979, “an aiming system for use with an optical sight”, [0002]), comprising: 
a main body having a housing (“housing 12 includes a main body 24”, [0052]) formed of a composite material (The body 160 may be formed from a rigid material such as, for example, metal; cover 159 may be formed from a transparent or translucent material such as, for example, clear plastic, [0089]), with a first end portion and a second end portion and having a central axis extending from the first end portion to the second end portion (Fig. 1 shows the body with a first end towards element 14 and a second end towards element 42; Fig. 2 shows the central axis, “longitudinal axis 32 of the main body 24”, [0060]); 
an objective lens disposed within the body (Fig. 2 shows “an objective lens system 74”, [0058], within the body 24), wherein the objective lens is located at a position less linear distance along the central axis from the first end portion than the second end portion (Fig. 2 shows objective lens is located at a position less linear distance along the central axis from the first end portion than the second end portion); 
an eyepiece housing a lens (Fig. 2 shows an eyepiece housing a lens, “an eyepiece lens 90”, [0060]), the eyepiece being disposed within the body at a position less linear distance along the central axis from the second end portion than from the first end portion (Fig. 2 shows eyepiece lens 90 being disposed within the body at a position less linear distance along the central axis from the second end portion than from the first end portion);
an erector system (Fig. 2, mage erector system 76, [0058]) disposed within the body at a position between the objective lens and the eyepiece lens (Fig. 2 shows erector system 76 disposed within the body 24 at a position between the objective lens 74 and the eyepiece lens 90); and 
a mounting portion (“The main body 24 includes a series of threaded bores 28 for use in attaching the housing 12 to the firearm 20 and an inner cavity 30 having a longitudinal axis 32”, [0052]),
Horvath doesn’t explicitly teach erector lens and 
a mounting portion, formed of a composite material and integrally formed as a single body with the main body, the mounting portion comprising: 
a rail receiver portion for receiving a mounting rail; and 
a clamping portion for clamping the receiver portion to the mounting rail.
Horvath and Fischer are related as telescopes. 
Fischer teaches erector lens, (“power-adjusting erector lens assembly 30, interposed between objective lens assembly 22, and ocular lens assembly 26, inverts the image and refocuses it at a second (rear) focal plane 32, between power-adjusting erector lens assembly 30, and ocular lens assembly 26”, [0042]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the prism of Horvath to an erector lens as taught by Fischer for the predictable result of having power-adjusting erector lens system to control and move the lenses in response to power adjusting mechanism, with predetermined range of magnification, as Fisher teaches in [0042].
Horvath in view of Fischer doesn’t explicitly teach 
a mounting portion, formed of a composite material and integrally formed as a single body with the main body, 
the mounting portion comprising: 
a rail receiver portion for receiving a mounting rail; and 
a clamping portion for clamping the receiver portion to the mounting rail.
Horvath and Riley are related as firearm and scopes.
Riley teaches the optical sighting apparatus, wherein the mounting portion is integrally formed as a single body with the main body (annotated Fig. 3 below shows the mounting portion is integrally formed, i.e. “relating to, or belonging as a part of the whole” or “necessary to the completeness of the whole”, as a single body with the main body), a mounting portion formed of a composite material, the mounting portion comprising: a rail receiver portion for receiving a mounting rail; and a clamping portion for clamping the receiver portion to the mounting rail (composite material is a material which is produced from two or more constituent materials: “mount 10 can be precision machined from a variety of materials, including but not limited to steel or aluminum alloys, to provide for relatively precise height adjustments as well as precise nesting of the components, the latter of which promotes a stable assembly that avoids movement of the mount 10 during use, including recoil of the firearm on which the mount 10 is installed”, [0026]; see mounting portion label on annotated Fig. 3; “The mount 10 represented in FIG. 2 is shown as having a mounting base 72 formed as part of the mounting cap 34. The mounting base 72 can be configured as a rail interface that allows other devices, for example, a tactical weapon light, laser sights or even an additional mount 10 to be secured to the mount 10 through, for example, a rail clamping mechanism that may be similar to the base 18 and clamp 20 of the base assembly 12”, [0022]; “FIG. 3 represents one of each type of mount (FIGS. 1 and 2) installed on the firearm 86, it is foreseeable that one or two of only one of the types of mounts 10 could be used. Generally speaking, the base 18 of each mount 10 can be releasable secured to the rail interface 84 using the clamping mechanism provided by the clamp 20, bolt 22 and nut 24 of the respective mount 10.”, [0024];). 
                
    PNG
    media_image1.png
    413
    840
    media_image1.png
    Greyscale

					Annotated Fig. 3 (Riley)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Horvath in view of Fischer to include the mounting portion made of composite material and integrally formed as a single body with the main body, and the mounting portion comprising: a rail receiver portion for receiving a mounting rail; and a clamping portion for clamping the receiver portion to the mounting rail, as taught by Riley, for the predictable result of providing relatively precise height adjustments as well as precise nesting of the components and precision machined from a variety of materials for securely mounting the sighting apparatus to the firearm as shown in Fig. 3 of Riley.
Regarding claim 22, the optical sighting apparatus according to claim 21 is rejected (see above).
Horvath in view of Fischer and Riley teaches the optical sighting apparatus according to claim 21.
Riley further teaches the optical sighting apparatus of claim 21, wherein the rail receiver portion further comprises: 
at least one flat portion forming plane having a major axis perpendicular to said central axis (see annotated Fig.3 above with marking flat portion); 
a first angled portions located on each end of a minor axis of the flat portion, the first angled portion being capable of receiving a respective angled portion of a receiver portion (see annotated Figs. 2 and 3 with marking angled portion; figures show the angled portion being capable of receiving a respective angled portion of a receiver portion); and
    PNG
    media_image2.png
    433
    928
    media_image2.png
    Greyscale

(lower part of Fig. 2, reproduced)
at least one second angled portion intersecting with at least one of the first angled portions (see annotated Figs. 2 and 3 with markings), 
wherein the clamping portion includes a first component and second component (a clamp 20 includes first component cross bolt 22 with nut 24 [0015], second component “component 20” [Fig. 2, para [0015]),
wherein the mounting rail has a central axis (annotated Fig. 3 above shows mounting rail is substantially circular with a rail interface 84; central axis of the mounting rail); and 
wherein, when the rail receiver portion is aligned with the mounting rail (see annotated Fig. 3), the clamping portion is capable of providing a first force to the mounting rail via the first component (bolt 22 / nut 24) in a direction that is perpendicular to the central axis and a second force via the second component parallel to the central axis, when forced to slide on rail, such that the combination of the first force and the second force supplied by the first angled portions center the optical sighting apparatus with relation to the mounting rail.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Horvath in view of Fischer and Riley to include a flat portion, first and second angled portions, a first a second components as taught by Riley for the predictable result of securely clamp and adjust as taught by Riley in Figs. 2-3.
Regarding claim 23, the optical sighting apparatus according to claim 21 is rejected (see above).
Horvath in view of Fischer and Riley teaches the optical sighting apparatus according to claim 21.
Horvath further teaches the mounting portion is permanently bonded to the main body (main body 24 includes a series of threaded bores 28 for use in attaching the housing 12 to the firearm 20”, [0052]).
Regarding claim 24, the optical sighting apparatus according to claim 21 is rejected (see above).
Horvath in view of Fischer and Riley teaches the optical sighting apparatus according to claim 21.
Riley further teaches optical sighting apparatus, wherein said clamping portion comprises: 
a threaded hole (Figs. 1-2; threaded hole 30, [0015]); and 
a threaded bolt (bolt 22, [0015]) capable of being threaded into the threaded hole (see Fig. 1-3; a retainer portion for preventing the threaded bolt from separating from the threaded hole (nut 24 for preventing the threaded bolt from separating from the threaded hole).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Horvath in view of Fischer and Riley to include a threaded hole, threaded bolt and a retainer as taught by Riley for the predictable result of securely mount and position a scope as taught by Riley in [0024].
Regarding claim 25, the optical sighting apparatus according to claim 21 is rejected (see above).
Horvath in view of Fischer and Riley teaches the optical sighting apparatus according to claim 21.
Horvath in view of Riley and Fischer teaches Claim 21. 
Riley further teaches the optical sighting apparatus of claim 21, wherein  the mounting portion is can be from a variety of materials (“The components of each mount 10 can be precision machined from a variety of materials”, [0026], and recommended “one skilled in the art. For example, the physical configuration of the mounts 10 could differ from those shown, and materials and processes other than those noted could be used”, [0027]). 
Riley discloses the claimed invention except for the material is substantially non-conductive.  
Although Riley does not explicitly disclose material is non-conductive, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to select a non-conductive material, since selecting a material is disclosed and there are a finite potential ways to select the conductivity of the material, those are conductive or non-conductive material. A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007).  Further a person of ordinary skill in the art would have been motivated to select a non-conductive material, like plastic, for the predictable result of minimizing the weight of the apparatus.  
Regarding claim 29, the optical sighting apparatus according to claim 25 is rejected (see above).
Horvath in view of Fischer and Riley teaches the optical sighting apparatus according to claim 25.
Riley further teaches the optical sighting apparatus of claim 25, wherein the mounting portion is formed of a material (“mount 10 can be precision machined from a variety of materials, including but not limited to steel or aluminum alloys, to provide for relatively precise height adjustments as well as precise nesting of the components, the latter of which promotes a stable assembly that avoids movement of the mount 10 during use, including recoil of the firearm on which the mount 10 is installed”, [0026]; “The components of each mount 10 can be precision machined from a variety of materials”, [0026], and recommended “one skilled in the art. For example, the physical configuration of the mounts 10 could differ from those shown, and materials and processes other than those noted could be used”, [0027]). Riley recommended to select from a variety of materials, including but not limited to steel or aluminum alloys, but doesn’t explicitly teach the mounting portion is formed of a material having a coefficient of linear thermal expansion less than 55 x 10-6 m/mK between 230C and 1500C. 
Riley discloses the claimed invention except for coefficient of linear thermal expansion of the material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to choose a material based on the desired thermal expansion characteristics, since it has been held that where the general conditions of a claim are disclosed in the prior art, selecting a known material based on the desired thermal expansion characteristics involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Horvath in view of Fischer and Riley and select a material having a coefficient of linear thermal expansion less than 55 x 10-6 m/mK between 230C and 1500C, for the predictable result of having a stronger joint in different environmental and temperature conditions.
Regarding claim 30, the optical sighting apparatus according to claim 21 is rejected (see above).
Horvath in view of Fischer and Riley teaches the optical sighting apparatus according to claim 21.
Riley further teaches the optical sighting apparatus of claim 21, wherein the mounting rail is attached to a firearm (see annotated Fig. 3 above, a rail interface 84 of a firearm 86; [0024]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Horvath in view of Fischer and Riley wherein the mounting rail is attached to a firearm, as taught by Riley for the predictable result of securely mounting the scope 82 on the firearm, as taught by Riley in Fig. 3 and [0024-0025].
Regarding claim 32, the optical sighting apparatus according to claim 31 is rejected (see above).
Horvath in view of Riley teaches the optical sighting apparatus according to claim 31.
Horvath teaches an erector system (Fig. 2, mage erector system 76, [0058]).
Horvath in view of Riley doesn’t explicitly teach the optical sighting apparatus, further comprising an erector lens disposed within the body at a position between the first lens and the second lens.
Horvath and Fischer are related as telescopes. 
Fischer teaches an erector lens disposed within the body at a position between the first lens and the second lens (erector lens, “power-adjusting erector lens assembly 30, interposed between objective lens assembly 22, i.e. 1st lens, and ocular lens assembly 26,i.e. 2nd lens, inverts the image and refocuses it at a second (rear) focal plane 32, between power-adjusting erector lens assembly 30, and ocular lens assembly 26”, [0042]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Horvath to add an erector lens as taught by Fischer for the predictable result of having power-adjusting erector lens system to control and move the lenses in response to power adjusting mechanism with predetermined range of magnification, as Fisher teaches in [0042].
Regarding claim 33, the optical sighting apparatus according to claim 32 is rejected (see above).
Horvath in view of Riley and Fischer teaches the optical sighting apparatus according to claim 32.
Horvath further teaches the optical sighting apparatus, wherein the first lens is an objective lens (Fig. 2, first lens 74 is an objective lens, [0058]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. in view of Fischer and Riley as applied to claim 21, and further in view of Murdock (US 2007/0177261).

Regarding claim 26, the optical sighting apparatus according to claim 25 is rejected (see above).
Horvath in view of Fischer and Riley teaches the optical sighting apparatus according to claim 25.
Horvath further teaches the optical sighting apparatus of claim 25, wherein the main body includes at least one of a carbon fibers, carbon fiber reinforced plastic, poly-para-phenylene terephthalamide, glass-reinforced plastic, glass-fiber reinforced plastic (“fiber 152”, [0082]).
Horvath, Fischer or Riley doesn’t explicitly teach main body includes at least one of a carbon fiber, carbon fiber reinforced plastic, poly-para-phenylene terephthalamide, glass-reinforced plastic, glass-fiber reinforced plastic. Horvath teaches fiber but doesn’t explicitly teach a carbon fiber, carbon fiber reinforced plastic, poly-para-phenylene terephthalamide, glass-reinforced plastic or glass-fiber reinforced plastic.  
Horvath and Murdock are related to the optical sighting apparatus.  
Murdock teaches the main body includes a carbon fiber (“The telescope tube 38 may be fabricated from materials that are light-weight, have high strength, and have ultra-low thermal expansion characteristics    … for example, carbon fiber or a carbon”, [0056]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Horvath in view of Fischer and Riley to include carbon fiber, as taught by Murdock for the predictable result of having a light-weight, high strength, and ultra-low thermal expansion characteristics, as Murdock teaches in [0056].
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. in view of Fischer, Riley and Murdock as applied to claim 26, and further in view of Karagias (US 2011/0023348)

Regarding claim 27, the optical sighting apparatus according to claim 26 is rejected (see above).
Horvath in view of Fischer, Riley and Murdock teaches the optical sighting apparatus according to claim 26.
Horvath in view of Fischer, Riley and Murdock teaches Claim 26, but doesn’t explicitly teach the mounting portion is formed of at least one of a carbon fiber, carbon fiber reinforced plastic, poly-para- phenylene terephthalamide, glass-reinforced plastic, glass-fiber reinforced plastic, polyether ether ketone, reinforced polyether ether ketone, polyetherimide, reinforced polyetherimide, or reinforced nylon.
Horvath teaches body portion includes fiber (“fiber 152”, [0082]) but silent about the mounting portion. 
Horvath and Karagias are related to the mounting of a telescope.  
Karagias teaches the mounting portion includes at least one of a carbon fiber, carbon fiber reinforced plastic, poly-para-phenylene terephthalamide, glass-reinforced plastic, glass-fiber reinforced plastic, polyether ether ketone, reinforced polyether ether ketone, polyetherimide, reinforced polyetherimide, or reinforced nylon (“ring base 210 are made of engineering plastics, such as acrylonitrile butadiene styrene (ABS), polycarbonate resins, or other types of resilient plastics. Reinforcing elements (e.g., fibers, strands, etc.) can be used to limit or substantially prevent elongation. For example, the ring cap 200 can be made of a carbon fiber reinforced composite”, [0055]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Horvath in view of Fischer, Riley and Murdock to include carbon fiber as taught by Karagias for the predictable result of its light-weight, high strength, and having ultra-low thermal expansion characteristics.
Regarding claim 28, the optical sighting apparatus according to claim 27 is rejected (see above).
Horvath in view of Fischer, Riley, Murdock and Karagias teaches the optical sighting apparatus according to claim 27.
Horvath further teaches the mounting portion is permanently bonded to the main body (main body 24 includes a series of threaded bores 28 for use in attaching the housing 12 to the firearm 20”, [0052]).

Claims 31, 34-36 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. (US  20120000979) in view of Riley (US 2012/0168589).

Regarding claim 31,  Horvath teaches an optical sighting apparatus (refer to US 2012/000979, “an aiming system for use with an optical sight”, [0002]), comprising: 
a main body having a housing (“housing 12 includes a main body 24”, [0052]) formed of a composite material (The body 160 may be formed from a rigid material such as, for example, metal; cover 159 may be formed from a transparent or translucent material such as, for example, clear plastic, [0089]), with a first end portion and a second end portion and having a central axis extending from the first end portion to the second end portion (Fig. 1 shows the body with a first end towards element 14 and a second end towards element 42; Fig. 2 shows the central axis, “longitudinal axis 32 of the main body 24”, [0060]); 
a first lens disposed within the body (Fig. 2 shows “lens system 74”, [0058], within the body 24), wherein the first lens is located at a position less linear distance along the central axis from the first end portion than from the second end portion (see Figs. 1-2 and lens 74; Fig. 1 shows the body with a first end towards element 14 and a second end towards element 42; Fig. 2 shows the central axis, “longitudinal axis 32 of the main body 24”, [0060]); 
an eyepiece housing a second lens (Fig. 2 shows an eyepiece housing a second lens, “an eyepiece lens 90”, [0060]), the eyepiece being disposed within the body at a position less linear distance along the central axis from the second end portion than from the first end portion (Fig. 2 shows eyepiece lens 90 being disposed within the body at a position less linear distance along the central axis from the second end portion than from the first end portion); and 
a mounting portion (“The main body 24 includes a series of threaded bores 28 for use in attaching the housing 12 to the firearm 20 and an inner cavity 30 having a longitudinal axis 32”, [0052]),
Horvath doesn’t explicitly teach a mounting portion formed of a second composite material and integrally formed as a single body with the main body, the mounting portion comprising: 
a rail receiver portion for receiving a mounting rail; and 
a clamping portion for clamping the receiver portion to the mounting rail.
Horvath and Riley are related as firearm and scopes.
Riley teaches the optical sighting apparatus wherein the mounting portion is integrally formed as a single body with the main body (annotated Fig. 3 below shows the mounting portion is integrally formed, i.e. “relating to, or belonging as a part of the whole” or “necessary to the completeness of the whole”, as a single body with the main body), a mounting portion formed of a second composite material, the mounting portion comprising: a rail receiver portion for receiving a mounting rail; and a clamping portion for clamping the receiver portion to the mounting rail (see annotated Fig. 3; composite material is a material which is produced from two or more constituent materials “mount 10 can be precision machined from a variety of materials, including but not limited to steel or aluminum alloys, to provide for relatively precise height adjustments as well as precise nesting of the components, the latter of which promotes a stable assembly that avoids movement of the mount 10 during use, including recoil of the firearm on which the mount 10 is installed”, [0026]; see mounting portion label on annotated Fig. 3; “The mount 10 represented in FIG. 2 is shown as having a mounting base 72 formed as part of the mounting cap 34. The mounting base 72 can be configured as a rail interface that allows other devices, for example, a tactical weapon light, laser sights or even an additional mount 10 to be secured to the mount 10 through, for example, a rail clamping mechanism that may be similar to the base 18 and clamp 20 of the base assembly 12”, [0022]; “FIG. 3 represents one of each type of mount (FIGS. 1 and 2) installed on the firearm 86, it is foreseeable that one or two of only one of the types of mounts 10 could be used. Generally speaking, the base 18 of each mount 10 can be releasable secured to the rail interface 84 using the clamping mechanism provided by the clamp 20, bolt 22 and nut 24 of the respective mount 10.”, [0024]). 

    PNG
    media_image3.png
    395
    803
    media_image3.png
    Greyscale

Annotated Fig. 3 (Riley)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Horvath in view of Fischer to include the mounting portion made of composite material and integrally formed as a single body with the main body, and the mounting portion comprising: a rail receiver portion for receiving a mounting rail; and a clamping portion for clamping the receiver portion to the mounting rail, as taught by Riley, for the predictable result of providing relatively precise height adjustments as well as precise nesting of the components and precision machined from a variety of materials for securely mounting the sighting apparatus to the firearm as shown in Fig. 3 of Riley.
Regarding claim 34, the optical sighting apparatus according to claim 31 is rejected (see above).
Horvath in view of Riley teaches the optical sighting apparatus according to claim 31.
Horvath in view of Riley doesn’t explicitly teach the optical sighting apparatus of claim 31, wherein the first composite material is different from the second composite material.
Horvath teaches first composite material (The body 160 may be formed from a rigid material such as, for example, metal; cover 159 may be formed from a transparent or translucent material such as, for example, clear plastic, [0089]), 
Riley teaches the mounting portion comprising: a rail receiver portion for receiving a mounting rail; and a clamping portion for clamping the receiver portion to the mounting rail; composite material: “mount 10 can be precision machined from a variety of materials … to provide for relatively precise height adjustments as well as precise nesting of the components, the latter of which promotes a stable assembly that avoids movement of the mount 10 during use, including recoil of the firearm on which the mount 10 is installed”, [0026]. Although Horvath in view of Riley does not explicitly disclose the first composite material is different from the second composite material, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to select first composite material different from the second composite material, since selecting of materials are disclosed and there are a finite potential ways to select the materials. A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Horvath in view of Riley to include two different composite materials for the main body, and the mounting portion, because one needs rigid and another needs thermal stability as taught by Horvath and Riley, for the predictable result of providing rigidness for one portion and thermal stability for another portion to securely operate the sighting apparatus. 
Regarding claim 35, the optical sighting apparatus according to claim 34 is rejected (see above).
Horvath in view of Riley, teaches the optical sighting apparatus according to claim 34.
Horvath further teaches the mounting portion is permanently bonded to the main body (main body 24 includes a series of threaded bores 28 for use in attaching the housing 12 to the firearm 20”, [0052]).
Regarding claim 36, the optical sighting apparatus according to claim 35 is rejected (see above).
Horvath in view of Riley, teaches the optical sighting apparatus according to claim 35.
Riley further teaches the optical sighting apparatus of claim 35, wherein the mounting portion is formed of a material (“mount 10 can be precision machined from a variety of materials, including but not limited to steel or aluminum alloys, to provide for relatively precise height adjustments as well as precise nesting of the components, the latter of which promotes a stable assembly that avoids movement of the mount 10 during use, including recoil of the firearm on which the mount 10 is installed”, [0026]). 
Riley suggested to select from a variety of materials, including but not limited to steel or aluminum alloys, but doesn’t explicitly teach the mounting portion is formed of a material having a coefficient of linear thermal expansion less than 55 x 10-6 m/mK between 230C and 1500C. Riley discloses the claimed invention except for material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to choose a material based on the desired thermal expansion characteristics, since it has been held that where the general conditions of a claim are disclosed in the prior art, selecting a known material based on the desired thermal expansion characteristics involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Horvath in view of Riley and select a material having a coefficient of linear thermal expansion less than 55 x 10-6 m/mK between 230C and 1500C for the predictable result of having a stronger joint in different environmental and temperature conditions.
Regarding claim 39, the optical sighting apparatus according to claim 35 is rejected (see above).
Horvath in view of Riley teaches the optical sighting apparatus according to claim 35.
Riley further teaches the optical sighting apparatus of claim 35, wherein the rail receiver portion further comprises: 
at least one flat portion forming plane having a major axis perpendicular to said central axis (see annotated Fig.3 above with marking flat portion); 
a first angled portions located on each end of a minor axis of the flat portion, the first angled portion being capable of receiving a respective angled portion of a receiver portion (see annotated Figs. 2 and 3 with marking angled portion; figures show the angled portion being capable of receiving a respective angled portion of a receiver portion); and

    PNG
    media_image4.png
    392
    841
    media_image4.png
    Greyscale

(lower part of Fig. 2 reproduced)
at least one second angled portion intersecting with at least one of the first angled portions (see annotated Figs. 2 and 3 with markings), 
wherein the clamping portion includes a first component and second component (a clamp 20 includes first component cross bolt 22 with nut 24 [0015], second component “component 20” [Fig. 2, para [0015]),
wherein the mounting rail has a central axis (annotated Fig. 3 above shows mounting rail is substantially circular with a rail interface 84; central axis of the mounting rail); and 
wherein, when the rail receiver portion is aligned with the mounting rail (see annotated Fig. 3), the clamping portion is capable of providing a first force to the mounting rail via the first component (bolt 22 / nut 24) in a direction that is perpendicular to the central axis and a second force via the second component parallel to the central axis, when forced to slide on rail, such that the combination of the first force and the second force supplied by the first angled portions center the optical sighting apparatus with relation to the mounting rail.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Horvath in view of Riley to include a flat portion, first and second angled portions, a first a second components as taught by Riley for the predictable result of securely clamp and adjust as taught by Riley in Figs. 2-3.
Regarding claim 40, the optical sighting apparatus according to claim 31 is rejected (see above).
Horvath in view of Riley teaches the optical sighting apparatus according to claim 31.
Horvath in view of Riley doesn’t explicitly teach the optical sighting apparatus of claim 31, wherein first composite material and the second composite material are the same material.
Horvath teaches first composite material (The body 160 may be formed from a rigid material such as, for example, metal; cover 159 may be formed from a transparent or translucent material such as, for example, clear plastic, [0089]), Riley teaches the mounting portion comprising: a rail receiver portion for receiving a mounting rail; and a clamping portion for clamping the receiver portion to the mounting rail; composite material: “mount 10 can be precision machined from a variety of materials … to provide for relatively precise height adjustments as well as precise nesting of the components, the latter of which promotes a stable assembly that avoids movement of the mount 10 during use, including recoil of the firearm on which the mount 10 is installed”, [0026]. Although Horvath in view of Riley does not explicitly disclose the first composite material and the second composite material are the same material, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to select first composite material and the second composite material are the same material, since selecting of materials are disclosed and there are a finite potential ways to select the materials. A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Horvath in view of Riley to include the first composite material and the second composite material are the same material., for the predictable result of cost saving and easy to manufacture of the sighting apparatus. 
Regarding claim 41, the optical sighting apparatus according to claim 31 is rejected (see above).
Horvath in view of Riley teaches the optical sighting apparatus according to claim 31.
Horvath further teaches the optical sighting apparatus of claim 31, wherein the mounting portion is non-removably connected to the main body (Fig. 2 shows “main body 24 includes a series of threaded bores 28 for use in attaching the housing 12 to the firearm 20”, [0052], non-removably connected to the main body because of the nut bolt connection).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. in view of Riley as applied to claim 31, and further in view of Murdock (US 2007/0177261).

Regarding claim 37, the optical sighting apparatus according to claim 35 is rejected (see above).
Horvath in view of Riley teaches the optical sighting apparatus according to claim 35.
Horvath further teaches the optical sighting apparatus of claim 36, wherein the main body includes at least one of a carbon fiber, carbon fiber reinforced plastic, poly-para-phenylene terephthalamide, glass-reinforced plastic, glass-fiber reinforced plastic (“fiber 152”, [0082]).
Horvath in view of Riley doesn’t explicitly teach main body includes at least one of a carbon fiber, carbon fiber reinforced plastic, poly-para-phenylene terephthalamide, glass-reinforced plastic, glass-fiber reinforced plastic. Horvath teaches fiber but doesn’t explicitly teach a carbon fiber, carbon fiber reinforced plastic, poly-para-phenylene terephthalamide, glass-reinforced plastic or glass-fiber reinforced plastic.  
Horvath and Murdock are related to the optical sighting apparatus.  
Murdock teaches the main body includes a carbon fiber (“The telescope tube 38 may be fabricated from materials that are light-weight, have high strength, and have ultra-low thermal expansion characteristics    … for example, carbon fiber or a carbon”, [0056]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Horvath in view of Fischer and Riley to include carbon fiber as taught by Murdock for the predictable result of having light-weight, high strength, and ultra-low thermal expansion characteristics, as Murdock teaches in [0056].

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. in view of Riley as applied to claim 31, and further in view of Karagias (US 2011/0023348).

Regarding claim 38, the optical sighting apparatus according to claim 36 is rejected (see above).
Horvath in view of Riley teaches the optical sighting apparatus according to claim 36.
Horvath in view of Fischer, Riley and Murdock teaches Claim 26, but doesn’t explicitly teach the mounting portion is formed of at least one of a carbon fiber, carbon fiber reinforced plastic, poly-para- phenylene terephthalamide, glass-reinforced plastic, glass-fiber reinforced plastic, polyether ether ketone, reinforced polyether ether ketone, polyetherimide, reinforced polyetherimide, or reinforced nylon.
Horvath teaches body portion includes fiber (“fiber 152”, [0082]) but silent about the mounting portion. 
Horvath and Karagias are related to the mounting of a telescope.  
Karagias teaches the mounting portion includes at least one of a carbon fiber, carbon fiber reinforced plastic, poly-para-phenylene terephthalamide, glass-reinforced plastic, glass-fiber reinforced plastic, polyether ether ketone, reinforced polyether ether ketone, polyetherimide, reinforced polyetherimide, or reinforced nylon (“ring base 210 are made of engineering plastics, such as acrylonitrile butadiene styrene (ABS), polycarbonate resins, or other types of resilient plastics. Reinforcing elements (e.g., fibers, strands, etc.) can be used to limit or substantially prevent elongation. For example, the ring cap 200 can be made of a carbon fiber reinforced composite”, [0055]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Horvath in view of Fischer, Riley and Murdock to include carbon fiber as taught by Karagias for the predictable result of its light-weight, high strength, and having ultra-low thermal expansion characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872                                                                                                                                                                                             
/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872